DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on November 22nd, 2021 for application no. 17/256,540 filed on December 28th, 2020. Claims 1-19 are pending. In the present amendment, claims 1 and 12 are amended, and claims 16-19 are new.

Response to Arguments
The Applicant's arguments filed November 22nd, 2021 are in response to the Office Action mailed August 10th, 2021. The Applicant's arguments have been fully considered.
Regarding Claims 1, 12 and 16, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a transmission having the combination of features recited in claim 1, and particularly “a first planetary gear mechanism, wherein the first planetary gear mechanism comprises a first sun gear, a first planetary gear, a first planet carrier, and a first ring gear”, “a second planetary gear mechanism, wherein the second planetary gear mechanism comprises a second sun gear, a second planetary gear, a second planet carrier, and a second ring gear, and the second planet carrier is connected to an output end of the transmission”, “an intermediate shaft, wherein the first ring gear is connected to the intermediate shaft, and the intermediate shaft is connected to the second sun gear”, “a first synchronizer, wherein the first synchronizer is moveable between a first position and a second position, wherein the first synchronizer secures the first planet carrier to a housing of the transmission in the first position and connects the first planet carrier to the first sun gear in the second position” and “a second synchronizer, wherein the second synchronizer is moveable between a third position and a fourth position, wherein the second synchronizer secures the second ring gear to the housing of the transmission in the third position and connects the second ring gear to the first ring gear in the fourth position”.
The closest prior art of Hsia (US 9,353,832) discloses a transmission (Fig. 1, 3) comprising two planetaries (34, 33) and two synchronizers (352, 351), but fails to disclose “a first synchronizer, wherein the first synchronizer is moveable between a first position and a second position, wherein the first synchronizer secures the first planet carrier to a housing of the transmission in the first position and connects the first planet carrier to the first sun gear in the second position” and “a second synchronizer, wherein the second synchronizer is moveable between a third position and a fourth position, wherein the second synchronizer secures the second ring gear to the housing of the transmission in the third position and connects the second ring gear to the first ring gear in the fourth position”, and there is no motivation to modify the transmission taught by Hsia absent impermissible hindsight.
Regarding Claim 12, none of the prior art discloses or renders obvious a transmission having the combination of features recited in claim 12, and particularly “a first planetary gear mechanism, wherein the first planetary gear mechanism comprises a first sun gear, a first planetary gear, a first planet carrier, and a first ring gear”, “a second planetary gear mechanism, wherein the second planetary gear mechanism comprises a second sun gear, a second planetary gear, a second planet carrier, and a second ring gear, and the second planet carrier is connected to an output end of the transmission”, “an intermediate shaft, wherein the first ring gear is connected to the intermediate shaft, and the intermediate shaft is connected to the second sun gear”, “a first synchronizer, wherein the first synchronizer is moveable between a first position and a second position, wherein the first synchronizer secures the first planet carrier to a housing of the transmission in the first position and connects the first planet carrier to the first sun gear in the second position” and “a second synchronizer, wherein the second synchronizer is moveable between a third position and a fourth position, wherein the second synchronizer secures the second ring gear to the housing of the transmission in the third position and connects the second ring gear to the first ring gear in the fourth position”.
The closest prior art of Hsia (US 9,353,832) discloses a transmission (Fig. 1, 3) comprising two planetaries (34, 33) and two synchronizers (352, 351), but fails to disclose “a first synchronizer, wherein the first synchronizer is moveable between a first position and a second position, wherein the first synchronizer secures the first planet carrier to a housing of the transmission in the first position and connects the first planet carrier to the first sun gear in the second position” and “a second synchronizer, wherein the second synchronizer is moveable between a third position and a fourth position, wherein the second synchronizer secures the second ring gear to the housing of the transmission in the third position and connects the second ring gear to the first ring gear in the fourth position”, and there is no motivation to modify the transmission taught by Hsia absent impermissible hindsight.
Regarding Claim 16, none of the prior art discloses or renders obvious a transmission having the combination of features recited in claim 16, and particularly “a first planetary gear mechanism, wherein the first planetary gear mechanism comprises a first sun gear, a first planetary gear, a first planet carrier, and a first ring gear”, “a second planetary gear mechanism, wherein the second planetary gear mechanism comprises a second sun gear, a second planetary gear, a second planet carrier, and a second ring gear, and the second planet carrier is connected to an output end of the transmission”, “an intermediate shaft, wherein the first ring gear is connected to the intermediate shaft, and the intermediate shaft is connected to the second sun gear”, “a first synchronizer, wherein the first synchronizer secures the first planet carrier to a housing of the transmission or connects the first planet carrier to the first sun gear”, “a second synchronizer, wherein the second synchronizer secures the second ring gear to the housing of the transmission or connects the second ring gear to the first ring gear” and “wherein when the transmission shifts into a first gear, the first synchronizer secures the housing of the transmission to the first planet carrier, and the second synchronizer secures the second ring gear to the housing of the transmission”.
The closest prior art of Hsia (US 9,353,832) discloses a transmission (Fig. 1, 3) comprising two planetaries (34, 33) and two synchronizers (352, 351), but fails to disclose “wherein when the transmission shifts into a first gear, the first synchronizer secures the housing of the transmission to the first planet carrier, and the second synchronizer secures the second ring gear to the housing of the transmission”, and there is no motivation to modify the transmission taught by Hsia absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Hsia (US 9,353,832) listed in the attached "Notice of References Cited" discloses a similar transmission comprising two planetaries and two synchronizers related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659